


117 HR 5013 IH: Affordable Homeownership Access Act
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 5013
IN THE HOUSE OF REPRESENTATIVES

August 13, 2021
Mr. Vicente Gonzalez of Texas (for himself and Mr. Barr) introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To exempt small seller financers from certain licensing requirements, and for other purposes.


1.Short titleThis Act may be cited as the Affordable Homeownership Access Act. 2.FindingsCongress finds the following:
(1)Real-estate owner financing is a transaction in which the owner of a real estate property provides financing for the buyer of that property and the buyer makes some form of a down payment to the owner, receives the deed or title to the home and then makes installment payments to the owner over a defined period of time. (2)Owner financers provide financing in lieu of the buyer choosing to obtain a loan from a bank.
(3)The owner finance industry consists of small business owners who own real estate and provide financing on those properties to underserved buyers who cannot or would prefer not to obtain traditional bank or loan-based financing. (4)Owner financers are governed by real estate and consumer protection laws (including, but not limited to, ability to repay, deceptive trade practices, and usury laws) of each State, as well as State and Federal fair housing and equal opportunity laws.
(5)Using owner financing will benefit home values, increase neighborhood stabilization, and assist with family wealth creation through increased homeownership as more homes are sold with owner financing. (6)None of the amendments made by this Act are applicable to transactions known as Contracts for Deed or Land Installment Contracts, Lease Options, Lease with Option to Buy and Rent to Own.
3.Exception for owner financers with respect to loan originator license or registration requirementsSection 1504 of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5103) is amended by adding at the end the following:  (c)Exception for owner financersThe requirements of this title shall not apply to any person (other than a depository institution) who—
(1)extends credit with respect to not more than 24 residential mortgage loans in a 12-month period; and (2)only extends credit with respect to residential mortgage loans that are with respect to property that is owned by such person..
4.Exception for owner financers in the definition of mortgage originatorSubparagraph (E) of section 103(dd)(2) of the Truth in Lending Act (15 U.S.C. 1602(dd)(2)) is amended— (1)by redesignating subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively;
(2)by amending subparagraph (E) to read as follows:  (E)does not include, with respect to the sale of a residential mortgage loan or extension of credit relating to a residential property or manufactured home, a person or entity (including a corporation, partnership, proprietorship, association, cooperative, estate, or trust) if—
(i)such a person or entity provides owner financing, in a 12-month period, for the sale of not more than 24 residential mortgage loans or extensions of credit relating to a residential property or manufactured home; and (ii)the residential mortgage loan or extension of credit [you can’t really own an extension of credit] is owned by such a person or entity and serves as security for the property or manufactured home with which the residential mortgage loan or extension of credit is associated, provided that such loan or extension of credit—
(I)in the case of a residential property, is not made by a person or entity that has constructed or acted as a general contractor for the construction of a residence on the residential property which the residential mortgage loan is associated in the ordinary course of business of such person or entity; (II)in the case of a manufactured home, is not made by a person or entity that has manufactured the manufactured home;
(III)is fully amortizing; (IV)is with respect to a sale for which the owner determines, in good faith, and documents that the buyer has a reasonable ability to pay the owner;
(V)has a fixed rate or an adjustable rate that is adjustable after 5 or more years, subject to reasonable annual and lifetime limitations on interest rate increases; and (VI)meets any other criteria the Bureau may prescribe..
5.Report on owner financing
(a)StudyThe Secretary of Housing and Urban Development and the Secretary of the Treasury shall jointly carry out a study on— (1)the number of residential properties purchased for less than $150,000 or 60 percent of the median home value in a given census tract in the United States, whichever is lower, using owner financing;
(2)the number of homes described under paragraph (1) financed by licensed mortgage brokers; (3)the potential number of homes described under paragraph (1) which could be sold but have not been sold because owner financiers are unwilling, or from a practical standpoint unable, to comply with mortgage broker rules; and
(4)the potential benefit to home values and wealth creation if more homes were to be sold using owner finance. (b)ReportNot later than the end of the 1-year period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development and the Secretary of the Treasury shall jointly issue a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate containing—
(1)all findings and determinations made in carrying out the study required under subsection (a); and (2)data on the number of transactions utilizing owner financing 20 years, 15 years, 10 years, and 5 years prior to the date of the enactment of this Act.

